OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, the determination of the Commissioner reinstated and the certified question answered in the negative.
Disciplinary determinations by the Police Commissioner are entitled to substantial deference "because he, and not the courts, is accountable to the public for the integrity of the Department” (Matter of Berenhaus v Ward, 70 NY2d 436, 445; see, Matter of Purdy v Kreisberg, 47 NY2d 354, 360). The Commissioner’s dismissal of a police officer for using illegal drugs is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.